Exhibit 10.1

AMENDMENT NO. 15 TO

CREDIT AND SECURITY AGREEMENT

 

THIS AMENDMENT NO. 15 TO CREDIT AND SECURITY AGREEMENT (this “Amendment”) is
effectively dated as of the 7th day of September, 2020, by and among MONROE
STAFFING SERVICES, LLC, a Delaware limited liability company, FARO RECRUITMENT
AMERICA, INC., a New York corporation, LIGHTHOUSE PLACEMENT SERVICES, INC., a
Massachusetts corporation, STAFFING 360 GEORGIA, LLC, a Georgia limited
liability company, and KEY RESOURCES, INC., a North Carolina corporation (each
of the foregoing Persons and each Subsidiary joining the Credit Agreement as
hereinafter defined as a Borrower, individually, each a “Borrower” and
collectively, “Borrowers”), STAFFING 360 SOLUTIONS, INC., a Delaware corporation
(as “Parent”), and MIDCAP FUNDING IV TRUST, a Delaware statutory trust, as
successor-by-assignment to MidCap Funding X Trust (as Agent for Lenders,
“Agent”, and individually, as a Lender), and the other financial institutions or
other entities from time to time parties to the Credit Agreement referenced
below, each as a Lender.

 

RECITALS

 

A.Borrowers, Agent and Lenders are party to that certain Credit and Security
Agreement dated as of April 8, 2015 (as amended by that certain Amendment No. 1
and Joinder Agreement to Credit and Security Agreement dated as of July 13,
2015, by that certain Amendment No. 2 to Credit and Security Agreement dated as
of August 31, 2015, by that certain Overadvance Letter dated October 9, 2015, by
that certain Overadvance Letter dated as of November 20, 2015, by that certain
Overadvance Letter dated as of February 8, 2016, by that certain Amendment No. 3
to Credit and Security Agreement and Limited Waiver dated as of February 8,
2016, by that certain Amendment No. 4 and Joinder Agreement to Credit and
Security Agreement dated as of July 11, 2016, by that certain Amendment No. 5 to
Credit and Security Agreement dated as of September 26, 2016, by that certain
Amendment No. 6 to Credit and Security Agreement and Limited Consent dated as of
January 26, 2017, by that certain Amendment No. 7 to Credit and Security
Agreement and Limited Consent dated as of June 5, 2017, by that certain
Amendment No. 8 and Joinder Agreement to Credit and Security Agreement and
Limited Consent dated as of September 15, 2017, by that certain Amendment No. 9
to Credit and Security Agreement and Limited Consent dated as of June 6, 2018,
by that certain Amendment No. 10 and Joinder Agreement to Credit and Security
Agreement and Limited Consent dated as of August 27, 2018, by that certain
Overadvance Letter dated as of January 3, 2019, by that certain Amendment No. 11
to Credit and Security Agreement dated as of February 7, 2019, by that certain
Overadvance Letter dated as of April 1, 2019, by that certain Amendment No. 12
to Credit and Security Agreement dated as of April 1, 2019, by that certain
Overadvance Letter dated as of July 15, 2019, by that certain Amendment No. 13
to Credit and Security Agreement dated as of August 2, 2019, by that certain
Amendment No. 14 dated as of August 8, 2020, as amended hereby and as it may be
further amended, modified and restated from time to time, the “Credit
Agreement”).  Capitalized terms used but not otherwise defined in this Amendment
shall have the meanings set forth in the Credit Agreement.

 

B.Borrowers, Agent and Lenders have agreed to amend the Credit Agreement as set
forth herein.

 

 



 

 

 



--------------------------------------------------------------------------------

 

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing, the terms and conditions set
forth in this Amendment, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, Agent, Lenders, Parent and
Borrowers hereby agree as follows:

 

1.Recitals. This Amendment shall constitute a Financing Document and the
Recitals set forth above shall be construed as part of this Amendment as if set
forth fully in the body of this Amendment.

 

2.Amendment to Credit Agreement.  Section 1.1 (Amended and Restated
Definitions).  The defined term “Commitment Expiry Date” in Section 1.1 of the
Credit Agreement is hereby amended and restated in its entirety as follows:

 

“Commitment Expiry Date” means October 7, 2020.

(b)Confirmation of Representations and Warranties; Reaffirmation of Security
Interest.

 

(a)Each Borrower hereby confirms that all of the representations and warranties
set forth in Article 3 of the Credit Agreement are true and correct in all
material respects with respect to such Borrower as of the date hereof, except to
the extent such representations and warranties specifically relate to an earlier
date, and covenants to perform its respective obligations under the Credit
Agreement.  To induce Agent and Lender to enter into this Agreement, Borrowers
and Parent further represent and warrant that:

 

(i) no Default or Event of Default has occurred or is continuing as of the date
hereof;

(ii)as of the date hereof and, immediately after giving effect to this Amendment
and the transactions contemplated hereby, the representations and warranties of
Borrowers contained in the Financing Documents are true and correct in all
material respects (or if any representation or warranty is qualified with
respect to materiality, in all respects) on and as of the date hereof to the
same extent as though made on and as of such date except to the extent such
representations and warranties specifically relate to an earlier date; and

(iii)the execution, delivery and performance by Borrowers and Parent of this
Amendment are within each of its corporate powers and have been duly authorized
by all necessary corporate action, and this Amendment is the legal, valid and
binding obligation of Borrowers and Parent enforceable against Borrowers and
Parent in accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency or other similar laws relating to the enforcement of
creditors’ rights generally and by equitable principles, and neither the
execution, delivery or performance by Borrowers and Parent of this Agreement
(A) violates any Law, or any other rule or decree of any Governmental Authority,
(B) conflicts with or results in the breach or termination of, constitutes a
default under or accelerates any performance required by, any indenture,
mortgage, deed of trust, lease, agreement or other instrument to which

2



 

 

 



 

--------------------------------------------------------------------------------

 

Borrowers or Parent is a party or by which Borrowers or Parent or any of its
property is bound, except for such conflicts, breaches, terminations, defaults
or accelerations that would not reasonably be expected to have a Material
Adverse Effect, (C) results in the creation or imposition of any Lien upon any
of the Collateral, (D) violates or conflicts with the by-laws or other
organizational documents of Borrowers and Parent, or (E) requires the consent,
approval or authorization of, or declaration or filing with, any other Person,
except for those already duly obtained.

(b)Each Borrower and Parent confirms and agrees that all security interests and
Liens granted to Agent continue in full force and effect, and all Collateral
remains free and clear of any Liens, other than those granted to Agent and
Permitted Liens. Nothing herein is intended to impair or limit the validity,
priority or extent of Agent’s security interests in and Liens on the
Collateral.  For the avoidance of any doubt, the Collateral secures repayment of
the Obligations and the Affiliated Obligations, and in furtherance thereof,
Borrowers and Parent hereby reaffirm the grant to Agent, for the benefit of
itself and Lenders, of a continuing first priority Lien (subject to Permitted
Liens) on and security interest in all of the Collateral as security for the
payment and performance of the Obligations, and for the payment and performance
of all obligations under the Affiliated Financing Documents.

 

3.Enforceability. This Amendment constitutes the legal, valid and binding
obligation of each Borrower and Parent, and is enforceable against each Borrower
and Parent in accordance with its terms, except as the enforceability thereof
may be limited by bankruptcy, insolvency or other similar laws relating to the
enforcement of creditors’ rights generally and by general equitable principles.

 

4.Costs and Fees. In consideration of Agent’s agreement to enter into this
Amendment, Borrower shall pay to Agent a modification fee equal to Twenty
Thousand and No/100 Dollars ($20,000.00) (the “Modification Fee”).  The
Modification Fee shall be fully earned upon the execution of this Amendment.  In
the event Agent and Lenders agree to further extend the Commitment Expiry Date,
the Modification Fee shall be applied to the additional charges associated in
connection therewith.  Furthermore, Borrowers shall be responsible for the
payment of all reasonable costs and fees of Agent’s counsel incurred in
connection with the preparation of this Amendment and any related documents.  If
Agent or any Lender uses in-house counsel for any of these purposes, Borrowers
further agree that the Obligations include reasonable charges for such work
commensurate with the fees that would otherwise be charged by outside legal
counsel selected by Agent or such Lender for the work performed.  Borrowers
hereby authorize Agent to deduct all of such fees set forth in this Section 5
from the proceeds of one or more Revolving Loans made under the Credit
Agreement.  

 

5.Reaffirmation of Security Interest.  Each of the Borrowers and Parent confirms
and agrees that:  (i) all security interests and liens granted to Agent continue
in full force and effect, and (ii) all Collateral remains free and clear of any
liens other than liens in favor of Agent and Permitted Encumbrances.  Nothing
herein contained is intended to impair or limit the validity, priority and
extent of Agent’s security interest in and liens upon the Collateral.

 

6.Conditions to Effectiveness.  This Amendment shall become effective as of the
date on which each of the following conditions has been satisfied (the
“Effective Date”):

3



 

 

 



 

--------------------------------------------------------------------------------

 

 

(a)Amendment.  Borrowers and Parent shall have delivered to Agent this
Amendment, duly executed by an authorized officer of each Credit Party;

 

(b)Representations and Warranties.  All representations and warranties of
Borrowers contained herein shall be true and correct in all material respects as
of the Effective Date except to the extent such representations and warranties
specifically relate to an earlier date (and such parties’ delivery of their
respective signatures hereto shall be deemed to be their certification thereof);
and

 

(c)Fees and Expenses.  Agent shall have received from Borrowers of all of the
fees owing pursuant to this Amendment and Agent’s reasonable out-of-pocket legal
fees and expenses.

 

7.Release.  Each Borrower, voluntarily, knowingly, unconditionally and
irrevocably, with specific and express intent, for and on behalf of itself and
all of its respective parents, subsidiaries, affiliates, members, managers,
predecessors, successors, and assigns, and each of their respective current and
former directors, officers, shareholders, agents, and employees (collectively,
“Releasing Parties”), does hereby fully and completely release, acquit and
forever discharge each Indemnitee (as defined in the Credit Agreement) of and
from any and all actions, causes of action, suits, debts, disputes, damages,
claims, obligations, liabilities, costs, expenses and demands of any kind
whatsoever, at law or in equity, whether matured or unmatured, liquidated or
unliquidated, vested or contingent, choate or inchoate, known or unknown that
the Releasing Parties (or any of them) has against the Indemnitees (or any of
them), that directly or indirectly arise out of, are based upon or are in any
manner connected with any Prior Related Event.  “Prior Related Event” means any
transaction, event, circumstance, action, failure to act, occurrence of any type
or sort, whether known or unknown, which occurred, existed, was taken, was
permitted or begun in accordance with, pursuant to or by virtue of (a) any of
the terms of this Amendment or any other Financing Document, (b) any actions,
transactions, matters or circumstances related hereto or thereto, (c) the
conduct of the relationship between any Indemnitee and any Borrower, or (d) any
other actions or inactions by any Indemnitee, all on or prior to the Effective
Date.  Each Borrower acknowledges that the foregoing release is a material
inducement to Agent’s and Lender’s decision to enter into this Amendment and to
agree to the modifications contemplated hereunder.

 

8.No Waiver or Novation.  The execution, delivery and effectiveness of this
Amendment shall not operate as a waiver of any right, power or remedy of Agent,
nor constitute a waiver of any provision of the Credit Agreement, the Financing
Documents or any other documents, instruments and agreements executed or
delivered in connection with any of the foregoing.  Nothing herein is intended
or shall be construed as a waiver of any existing Defaults or Events of Default
under the Credit Agreement or other Financing Documents or any of Agent’s rights
and remedies in respect of such Defaults or Events of Default.  This Amendment
(together with any other document executed in connection herewith) is not
intended to be, nor shall it be construed as, a novation of the Credit
Agreement.

 

9.Affirmation.  Except as specifically amended pursuant to the terms hereof, the
Credit Agreement and all other Financing Documents (and all covenants, terms,
conditions and agreements therein) shall remain in full force and effect, and
are hereby ratified and confirmed in

4



 

 

 



 

--------------------------------------------------------------------------------

 

all respects by Borrowers.  Each Borrower covenants and agrees to comply with
all of the terms, covenants and conditions of the Credit Agreement (as amended
hereby) and the Financing Documents, notwithstanding any prior course of
conduct, waivers, releases or other actions or inactions on Agent’s or any
Lender’s part which might otherwise constitute or be construed as a waiver of or
amendment to such terms, covenants and conditions. For the avoidance of any
doubt, the “deferred revolving loan origination fee” described in Section 2.2(f)
of the Credit Agreement shall be due and payable on the Commitment Expiry Date,
as amended by this Amendment.

 

10.Miscellaneous.

 

(a)Reference to the Effect on the Credit Agreement. Upon the effectiveness of
this Amendment, each reference in the Credit Agreement to “this Agreement,”
“hereunder,” “hereof,” “herein,” or words of similar import shall mean and be a
reference to the Credit Agreement, as amended by this Amendment.  Except as
specifically amended above, the Credit Agreement, and all other Financing
Documents (and all covenants, terms, conditions and agreements therein), shall
remain in full force and effect, and are hereby ratified and confirmed in all
respects by Borrowers.  

 

(b)Incorporation of Credit Agreement Provisions.  The provisions contained in
Section 11.6 (Indemnification), Section 12.8 (Governing Law; Submission to
Jurisdiction) and Section 12.9 (Waiver of Jury Trial) of the Credit Agreement
are incorporated herein by reference to the same extent as if reproduced herein
in their entirety.

 

(c)Headings.  Section headings in this Amendment are included for convenience of
reference only and shall not constitute a part of this Amendment for any other
purpose.

 

(d)Counterparts.  This Amendment may be signed in any number of counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.  Signatures by facsimile or by
electronic mail delivery of an electronic version (e.g., .pdf or .tif file) of
an executed signature page shall be treated as delivery of an original and shall
bind the parties hereto. This Amendment constitutes the entire agreement and
understanding among the parties hereto and supersede any and all prior
agreements and understandings, oral or written, relating to the subject matter
hereof.

 

 

[SIGNATURES APPEAR ON FOLLOWING PAGES]

 

 

 

 

 

5



 

 

 



 

--------------------------------------------------------------------------------

Exhibit 10.1

IN WITNESS WHEREOF, intending to be legally bound, and intending that this
document constitute an agreement executed under seal, the undersigned have
executed this Amendment under seal as of the day and year first hereinabove set
forth.

 

 

AGENT:MIDCAP FUNDING IV TRUST

 

By:          Apollo Capital Management, L.P.,

                its investment manager

 

By:          Apollo Capital Management GP, LLC,

                its general partner

 

 

By: _______________________________(SEAL)

Name:  Maurice Amsellem

Title:    Authorized Signatory

 

 

LENDER:MIDCAP FUNDING IV TRUST

 

By:          Apollo Capital Management, L.P.,

                its investment manager

 

By:          Apollo Capital Management GP, LLC,

                its general partner

 

 

By: _______________________________(SEAL)

Name:  Maurice Amsellem

Title:    Authorized Signatory

 

 

 

 



Signature Page to

Amendment No. 15 to Credit and Security Agreement

4

--------------------------------------------------------------------------------

Exhibit 10.1

BORROWERS:

MONROE STAFFING SERVICES, LLC,

a Delaware limited liability company

By:_ [g20ktgbgi4pm000001.jpg]__________(Seal)

Name: Brendan Flood
Title:   Chairman and Chief Executive Officer

 

LIGHTHOUSE PLACEMENT SERVICES, INC., a Massachusetts corporation

 

By:___ [g20ktgbgi4pm000002.jpg]________(Seal)

Name: Brendan Flood
Title:   Chairman and Chief Executive Officer

 

FARO RECRUITMENT AMERICA, INC.,

a New York corporation

By:___ [g20ktgbgi4pm000003.jpg]_______(Seal)

Name: Brendan Flood
Title:  Chairman and Chief Executive Officer

 

 

 

STAFFING 360 GEORGIA, LLC, a Georgia limited liability company

 

 

By:___ [g20ktgbgi4pm000004.jpg]_________(Seal)

Name: Brendan Flood
Title:   Chairman and Chief Executive Officer

 

KEY RESOURCES, INC.,

a North Carolina corporation

By:___ [g20ktgbgi4pm000005.jpg]_________(Seal)

Name: Brendan Flood
Title:   Chairman and Chief Executive Officer

 

 

PARENT:

STAFFING 360 SOLUTIONS, INC.,

a Delaware corporation

By:_ [g20ktgbgi4pm000006.jpg]_______(Seal)

Name:  Brendan Flood
Title:  Chairman and Chief Executive Officer

 

Signature Page to

Amendment No. 15 to Credit and Security Agreement